DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 20100072503).

    PNG
    media_image1.png
    390
    937
    media_image1.png
    Greyscale

Regard to claims 1 and 13, Nakagawa (US 20100072503) discloses an electronic apparatus comprising a electro-optical device (claim 13), where the electro-optical device comprises: 
a substrate body 10; 
a transistor including a semiconductor layer 30a including a first source drain region [a source region 30a1], a channel region 30a2/30a3, and a second source drain region [a drain region 30a5]; 
a first interlayer insulating layer 12 provided in a layer between the substrate body and the semiconductor layer; 
a light shielding layer [a scan lines 11 for supplying the scan signals as the lower light-shielding film [0044]] overlapping in plan view with the semiconductor layer 30a in a layer between the substrate body 10 and the first interlayer insulating layer 12; 
a first light shielding wall [sidewall portions 31 formed of a light-shielding material at both sides of the semiconductor layer] penetrating the first interlayer insulating layer 12 so as to reach the light shielding layer 11 through a side of the semiconductor layer 30a; 
a second light shielding wall 31 penetrating the first interlayer insulating layer so as to reach the light shielding layer on a side of the semiconductor layer opposite to the first light shielding wall; and 
a second interlayer insulating layer 14 configured to cover the transistor from a side opposite to the substrate body 10, 
wherein 
the second interlayer insulating layer 14 is provided with a first contact hole 32 extending through the second interlayer insulating layer to reach the first source drain region, and 
a width of the first source drain region is the same as a width of a first opening portion of the first contact hole that opens on a side of the first source drain region, or is less than the width of the first opening portion (see Fig. 5).  

Regard to claim 3, Nakagawa discloses the electro-optical device, wherein in the semiconductor layer, the channel region and the first source drain region extend with the same width (see Fig. 5).  

Regard to claim 4, Nakagawa discloses the electro-optical device, wherein a part of the first opening portion protrudes in a width direction from the first source drain region (see Fig. 5).  

Regard to claim 5, Nakagawa discloses the electro-optical device, wherein 
the second interlayer insulating layer 14 is provided with a second contact hole 33 extending through the second interlayer insulating layer to reach the second source drain region, and 
a width of the second source drain region is the same as a width of a second opening portion of the second contact hole that opens on a side of the second source drain region, or is smaller than the width of the second opening portion.  

Regard to claim 6, Nakagawa discloses the electro-optical device, wherein the first light shielding wall and the second light shielding wall extend from a side of the channel region 30a2/30a3 to a side of the second source drain region 30a5.  

Regard to claim 7, Nakagawa discloses the electro-optical device, wherein in the semiconductor layer, the channel region and the second source drain region extend with the same width (see Fig. 5).  

Regard to claim 8, Nakagawa discloses the electro-optical device, wherein a part of the second opening portion protrudes in a width direction from the second source drain region (see Fig. 5).  

Regard to claim 9, Nakagawa discloses the electro-optical device, wherein the light shielding layer is a scan line, and each of the first light shielding wall and the second light shielding wall is made of a light shielding conductive material that electrically couples a gate electrode of the transistor [the sidewall portions 31 are electrically connected to the scan line 11 placed on the lower layer side so as to function as a wire for electrically connecting the scan line 11 and the gate electrode 30b[0089]] and the scan line inside a groove extending through the first interlayer insulating layer 12 (see Fig. 8).  

Regard to claim 10, Nakagawa discloses the electro-optical device, wherein the semiconductor layer extends along the scan line.  

Regard to claim 11, Nakagawa discloses the electro-optical device, wherein a plurality of the semiconductor layers 30a1/30a2/30a3/30a4/30a5 are disposed along the scanning line (see Fig. 5), and at least one of the first light shielding wall 31 and the second light shielding wall 31 constitutes redundant wiring for a scan signal extending continuously along the scan line in a display region.  

Regard to claim 12, Nakagawa discloses the electro-optical device, wherein a plurality of the semiconductor layers 30a1/30a2/30a3/30a4/30a5 are disposed along the scan line, and between two semiconductor layers adjacent to each other in an extension direction of the scan line among the plurality of semiconductor layers, the first light shielding wall is coupled with the second light shielding wall (via san line 11, Fig. 8).  

2.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagura (WO 2018074060),

    PNG
    media_image2.png
    290
    889
    media_image2.png
    Greyscale

Regard to claims 1 and 13, Nagura discloses an electronic apparatus comprising a electro-optical device (claim 13), where the electro-optical device comprises: 
a substrate body 11; 
a transistor including a semiconductor layer 13 including a first source drain region [source / drain regions 13SD-2], a channel region 13C, and a second source drain region [source / drain regions 13SD-1]; 
a first interlayer insulating layer 18A provided in a layer between the substrate body 12 and the semiconductor layer 13; 
a light shielding layer [a light shielding scanning line 12] overlapping in plan view with the semiconductor layer 13 in a layer between the substrate body 11 and the first interlayer insulating layer 18A; 
a first light shielding wall 15A penetrating the first interlayer insulating layer 12 so as to reach the light shielding layer 12 through a side of the semiconductor layer 13 (see Fig. 2); 
a second light shielding wall 15B penetrating the first interlayer insulating layer so as to reach the light shielding layer on a side of the semiconductor layer opposite to the first light shielding wall; and 
a second interlayer insulating layer 18B configured to cover the transistor from a side opposite to the substrate body 11, 
wherein 
the second interlayer insulating layer 18B is provided with a first contact hole 32 extending through the second interlayer insulating layer to reach the first source drain region [the semiconductor film 13 on the source / drain region 13SD-1 side is electrically connected to the storage capacitor 16 via the connection hole H1, and the semiconductor film 13 on the source / drain region 13SD-2 side passes through the connection hole H2], and 
a width of the first source drain region is the same as a width of a first opening portion of the first contact hole that opens on a side of the first source drain region, or is less than the width of the first opening portion H1 (see Fig. 2).  

Regard to claim 2, Nagura discloses the electro-optical device, wherein the first light shielding wall 15A and the second light shielding wall 15B extend from a side of the channel region to a side of the first contact hole H1 (See Fig. 2).  

Regard to claim 3, Nagura discloses the electro-optical device, wherein in the semiconductor layer, the channel region and the first source drain region extend with the same width (see Fig. 2).  

Regard to claim 3, Nagura discloses the electro-optical device, wherein a part of the first opening portion protrudes in a width direction from the first source drain region (Fig. 3).  

Regard to claim 5, Nagura discloses the electro-optical device, wherein 
the second interlayer insulating layer 18B is provided with a second contact hole H2 extending through the second interlayer insulating layer 18B to reach the second source drain region, and 
a width of the second source drain region is the same as a width of a second opening portion of the second contact hole that opens on a side of the second source drain region, or is smaller than the width of the second opening portion.  

Regard to claim 6, Nagura discloses the electro-optical device, wherein the first light shielding wall and the second light shielding wall extend from a side of the channel region to a side of the second source drain region [where has H1, see Fig. 2].  

Regard to claim 7, Nagura discloses the electro-optical device, wherein in the semiconductor layer, the channel region and the second source drain region extend with the same width (see Fig. 2).  

Regard to claim 8, Nagura discloses the electro-optical device, wherein a part of the second opening portion protrudes in a width direction from the second source drain region (see Fig. 2).  

Regard to claim 9, Nagura discloses the electro-optical device, wherein the light shielding layer is a scan line 12, and each of the first light shielding wall and the second light shielding wall is made of a light shielding conductive material that electrically couples a gate electrode of the transistor (see Fig. 3) and the scan line inside a groove extending through the first interlayer insulating layer 18A (see Fig. 3).  

Regard to claim 10, Nagura discloses the electro-optical device, wherein the semiconductor layer extends along the scan line.  

Regard to claim 11, Nagura discloses the electro-optical device, wherein a plurality of the semiconductor layers are disposed along the scanning line (see Fig. 2), and at least one of the first light shielding wall 15A and the second light shielding wall 15B constitutes redundant wiring for a scan signal extending continuously along the scan line in a display region.  

Regard to claim 12, Nagura discloses the electro-optical device, wherein a plurality of the semiconductor layers are disposed along the scan line, and between two semiconductor layers adjacent to each other in an extension direction of the scan line among the plurality of semiconductor layers, the first light shielding wall is coupled with the second light shielding wall (via san line 12, Fig. 3).  

3.	Claims 1-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiro (JP 2009063958)

    PNG
    media_image3.png
    334
    912
    media_image3.png
    Greyscale

Regard to claims 1 and 13, Masahiro discloses an electronic apparatus comprising a electro-optical device (claim 13), where the electro-optical device comprises: 
a substrate body; 
a transistor including a semiconductor layer 1a including a first source drain region [a data line side source / drain region 1d], a channel region 1a’, and a second source drain region [a pixel electrode side source / drain region 1e]; 
a first interlayer insulating layer 1s provided in a layer between the substrate body and the semiconductor layer 1a; 
a light shielding layer [a first scanning line 11a that also serves as a lower light-shielding film] overlapping in plan view with the semiconductor layer 1a in a layer between the substrate body and the first interlayer insulating layer 12; 
a first light shielding wall 812 penetrating the first interlayer insulating layer 12 so as to reach the light shielding layer 12 through a side of the semiconductor layer 1a [In FIG. 13, the second extending portion 812 is partially and continuously around the semiconductor film 1a so as to surround the second partial region 110s from one side to the other side of the semiconductor film 1a in plan view. Is formed. Therefore, in the data-side source / drain region 1d, it is possible to block the light traveling from the side surface continuously from one side to the other side. In this case, the second extending portion 812 is formed up to a part surrounding the second connection portion 1dc of the data line side source / drain region 1d around the semiconductor film 1a. Accordingly, since the light traveling toward the side surface of the second connection portion 1dc can be shielded in a wider area, it is possible to more reliably reduce such light]; 
a second light shielding wall 812 penetrating the first interlayer insulating layer so as to reach the light shielding layer on a side of the semiconductor layer opposite to the first light shielding wall; and 
a second interlayer insulating layer 41 configured to cover the transistor from a side opposite to the substrate body 11, 
wherein 
the second interlayer insulating layer 41 is provided with a first contact hole 81 extending through the second interlayer insulating layer to reach the first source drain region (see Fig. 5 and 13), and 
a width of the first source drain region is the same as a width of a first opening portion of the first contact hole that opens on a side of the first source drain region, or is less than the width of the first opening portion 81 (see Fig. 13).  

Regard to claim 2, Masahiro discloses the electro-optical device, wherein the first light shielding wall 812 and the second light shielding wall 812 extend from a side of the channel region to a side of the first contact hole 81/83 (See Fig. 13).  

Regard to claim 3, Masahiro discloses the electro-optical device, wherein in the semiconductor layer, the channel region and the first source drain region extend with the same width (see Fig. 13).  

Regard to claim 3, Masahiro discloses the electro-optical device, wherein a part of the first opening portion protrudes in a width direction from the first source drain region (Figs. 5 and 13).  

Regard to claim 5, Masahiro discloses the electro-optical device, wherein 
the second interlayer insulating layer 41 is provided with a second contact hole 83 extending through the second interlayer insulating layer 41 to reach the second source drain region, and 
a width of the second source drain region is the same as a width of a second opening portion of the second contact hole that opens on a side of the second source drain region, or is smaller than the width of the second opening portion.  

Regard to claim 6, Masahiro discloses the electro-optical device, wherein the first light shielding wall and the second light shielding wall extend from a side of the channel region to a side of the second source drain region.  

Regard to claim 7, Masahiro discloses the electro-optical device, wherein in the semiconductor layer, the channel region and the second source drain region extend with the same width (see Fig. 13).  

Regard to claim 8, Masahiro discloses the electro-optical device, wherein a part of the second opening portion protrudes in a width direction from the second source drain region (see Fig. 13).  

Regard to claim 9, Masahiro discloses the electro-optical device, wherein the light shielding layer is a scan line 11a, and each of the first light shielding wall 812 and the second light shielding wall 812 is made of a light shielding conductive material that electrically couples a gate electrode of the transistor (see Fig. 12) and the scan line inside a groove extending through the first interlayer insulating layer 12 (see Fig. 12).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Izawa et al. (US 20190391455) disclose an electro-optical device including a base material, a signal line, a scanning line, a pixel electrode, a transistor. As illustrated in FIG. 6 and FIG. 7, the wall portion 244b penetrates the insulating layer 222, and couples the wiring portion 244a and the gate electrode 232. As a result, the wall portion 244b functions as a contact unit that electrically couples the scanning line 244 and the gate electrode 232. Further, the wall portion 244b penetrates the insulating layers 221, 222, and couples the wiring portion 244a and the light-shielding body 241. As a result, the wall portion 244b functions as a contact unit that electrically couples the scanning line 244 and the light-shielding body 241. Furthermore, the wall portion 244b, as illustrated in FIG. 5, forms a shape surrounding a periphery of the second LDD area 231e excluding one direction oriented toward the drain area 231b side in plan view.

Nakagawa (US 20080143664) discloses an electrooptic device including first insulating layer between a semiconductor layer of a transistor and scanning line. as shown in FIGS. 7 and 8, particularly in this embodiment, the contact hole 810 is provided on both sides of the semiconductor layer 1a, so that the first portion 811 of each contact hole 810 is formed as wall-like light shield on both sides of the semiconductor layer 1a. Thus, the light that comes from both sides at an angle from in the semiconductor layer 1a can be blocked off.

Oikawa et al. (US 20190196281) disclose an element substrate of an electro-optical device comprising a semiconductor layer of a transistor, which has an L shape bending to overlap with both a scanning line and a data line. A first light shielding layer overlaps with a lower layer side of the semiconductor layer. A first light shielding wall and a second light shielding wall are provided on both sides of a semiconductor layer portion between a channel region and a second source/drain region (drain region) of the semiconductor layer. The first light shielding wall and the second light shielding wall to which a constant potential is applied prevent the semiconductor layer portion from being electrically affected even when the first light shielding wall and the second light shielding wall come close to the semiconductor layer portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871